DETAILED ACTION
This action is response to communication:  response to preliminary amendment field on 09/17/2019.
Claims 1-14 and 16-21 are currently pending in this application.  
The IDS filed on 12/19/2019 and 03/17/2021 has been accepted.  

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following art listed below is the most relevant art to be applied to the claimed invention.  Although the individual references teach many aspects of the individual claims, the claimed invention as a whole would have been non-obvious over the cited art of record.  Further, see the international search report 

Proudler 2010/0115625 teaches rich execution environments with different privilege levels, wherein the user privilege level is more restrictive than the hypervisor privilege level (abstract, paragraph 83, and throughout with hypervisor at the highest privilege level; see paragraph 97,98 with trusted/rich execution environments), and granting access to the application to the higher privilege level based on a challenge (abstract).  However, Produler does not explicitly teach a trusted application executing within the secure execution environment which sends a measurement request to the hypervisor, a hypervisor generating a measured value, returning a measured value from the hypervisor to the trusted application, 
Sanchez Leighton 2018/0189092 also teaches multipole privilege levels (user levels, hypervisor levels, etc) (see paragraphs 58-59 and throughout)	and also teaches a secure/trusted execution environment (paragarpsh 59-63), but does not teach all the limitations of the claims.
Proudler 2013/0061056 teaches utilizing integrity measuremeants (see Figure 6, paragraphs 56-66 with thrusted third party measuring metrics and providing certificates), but does not teach that such measurements are performed by the hypervisor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495